  Case 14-30762         Doc 46     Filed 04/03/19 Entered 04/03/19 08:23:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-30762
         Cynthia A Ross

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/21/2014.

         2) The plan was confirmed on 12/18/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/08/2019.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,400.00.

         10) Amount of unsecured claims discharged without payment: $5,459.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-30762        Doc 46      Filed 04/03/19 Entered 04/03/19 08:23:22                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $38,204.75
        Less amount refunded to debtor                          $46.13

NET RECEIPTS:                                                                                  $38,158.62


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,683.33
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,683.33

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA           Unsecured         700.00        736.66           736.66        736.66         0.00
CAPITAL ONE BANK USA           Unsecured         701.00        733.09           733.09        733.09         0.00
CAPITAL ONE NA                 Unsecured      1,086.00       1,086.48         1,086.48      1,086.48         0.00
CAPITAL RECOVERY V LLC         Unsecured         110.00        110.86           110.86        110.86         0.00
CAVALRY SPV I LLC              Unsecured         449.00        449.16           449.16        449.16         0.00
CHECK N GO                     Unsecured         641.00        417.05           417.05        417.05         0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         835.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         300.00        535.00           535.00        535.00         0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured          35.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         100.00           NA               NA            0.00        0.00
CREDIT FIRST                   Unsecured      1,305.00       1,305.56         1,305.56      1,305.56         0.00
DEPARTMENT STORES NATIONAL BA Unsecured          252.00        251.81           251.81        251.81         0.00
ELAN FININCIAL SVC             Unsecured         293.00           NA               NA            0.00        0.00
GE CAPITAL                     Unsecured         346.00           NA               NA            0.00        0.00
MITSUBISHI MOTORS CREDIT       Secured       10,925.00     16,418.74        13,225.00      13,225.00    1,371.77
MITSUBISHI MOTORS CREDIT       Unsecured      5,399.00           0.00         3,193.74      3,193.74         0.00
PAYDAY LOAN STORE OF IL INC    Unsecured      1,350.00            NA               NA            0.00        0.00
PERSONAL FINANCE CO            Unsecured         426.00          0.00           265.84        265.84         0.00
PERSONAL FINANCE CO            Secured              NA         265.84             0.00           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured            NA         346.46           346.46        346.46         0.00
PRA RECEIVABLES MGMT           Unsecured         715.00        736.85           736.85        736.85         0.00
PRA RECEIVABLES MGMT           Unsecured         349.00        349.36           349.36        349.36         0.00
PRA RECEIVABLES MGMT           Unsecured         408.00        497.96           497.96        497.96         0.00
PRA RECEIVABLES MGMT           Unsecured         253.00        253.10           253.10        253.10         0.00
PRA RECEIVABLES MGMT           Unsecured         501.00        689.31           689.31        689.31         0.00
PRA RECEIVABLES MGMT           Unsecured         293.00        335.06           335.06        335.06         0.00
PRA RECEIVABLES MGMT           Unsecured         585.00        585.27           585.27        585.27         0.00
PRA RECEIVABLES MGMT           Unsecured         393.00        418.57           418.57        418.57         0.00
PRA RECEIVABLES MGMT           Unsecured         483.00        483.67           483.67        483.67         0.00
PREMIER BANK CARD              Unsecured         297.00        297.00           297.00        297.00         0.00
PREMIER BANK CARD              Unsecured         380.00        397.58           397.58        397.58         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-30762        Doc 46      Filed 04/03/19 Entered 04/03/19 08:23:22                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC              Unsecured         183.00        212.94        212.94        212.94         0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured      1,761.00            NA            NA            0.00        0.00
SPRINGLEAF FINANCIAL SERVICES   Secured        1,250.00           0.00      2,406.11      2,406.11      155.84
SYNCHRONY BANK                  Unsecured         128.00        128.41        128.41        128.41         0.00
Target NB                       Unsecured         739.00           NA            NA            0.00        0.00
TD BANK USA                     Unsecured         274.00        499.78        499.78        499.78         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                  $0.00
      Mortgage Arrearage                                    $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                          $15,631.11         $15,631.11              $1,527.61
      All Other Secured                                     $0.00              $0.00                  $0.00
TOTAL SECURED:                                         $15,631.11         $15,631.11              $1,527.61

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $15,316.57         $15,316.57                   $0.00


Disbursements:

       Expenses of Administration                            $5,683.33
       Disbursements to Creditors                           $32,475.29

TOTAL DISBURSEMENTS :                                                                        $38,158.62




UST Form 101-13-FR-S (09/01/2009)
  Case 14-30762         Doc 46      Filed 04/03/19 Entered 04/03/19 08:23:22                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
